                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CASE NO. 3:16-CV-285

 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,

 v.                                                      ORDER APPROVING FINAL
                                                     APPLICATION FOR COMPENSATION
 RICHARD W. DAVIS, JR.,                              TO GRIER WRIGHT MARTINEZ, PA,
                                                      ATTORNEYS FOR THE RECEIVER
                        Defendant,
 and

 DCG REAL ASSETS, LLC, et al.,

                        Relief Defendants.

       This matter came before the Court upon the Final Application for Compensation to Grier
Wright Martinez, PA, Attorneys for the Receiver filed on December 11, 2019 (Doc. No. 283) (the
“Grier Final Application”) by A. Cotten Wright, as the duly-appointed receiver in the above-
captioned action (the “Receiver”), through counsel. The Court finds and concludes as follows:

      Notice of the Grier Final Application was served upon the parties hereto as required by
law. No party in interest filed a timely objection to the Grier Final Application.

      It appears that the Grier Final Application conforms to the Billing Instructions for
Receivers in Civil Actions Commenced by the U.S. Securities and Exchange Commission.

       Grier Wright Martinez, PA has rendered valuable services to the Receiver during this civil
proceeding, for which Grier Wright Martinez, PA has received no compensation and the
reasonable value of services as yet uncompensated is at least $3,245.50.

      Grier Wright Martinez, PA is also entitled to reimbursement of actual and necessary
expenses incurred in the administration of the receivership in the amount of $0.00.

       The Orders appointing the Receiver limit the compensation and expense reimbursement
available to the Receiver’s professionals to thirty percent (30%) of any net recovery. The Receiver
has completed recovery of any available assets in this case. The total of the Grier Final Application
together with pending requests and prior administrative expenses falls below the limit on
professional fees set forth in the Orders appointing the Receiver. Therefore, the Court approves
the Final Application for Compensation.



                                                 1
    IT IS, THEREFORE, ORDERED that

       1. The Grier Final Application is APPROVED;

       2. Grier Wright Martinez, PA is AWARDED professional fees in the amount of
          $3,245.50 and reimbursement of expenses in the amount of $0.00; and

       3. The Receiver is AUTHORIZED to compensate Grier Wright Martinez, PA for any
          approved but unpaid fees and expenses in an amount not in excess of 30% of the
          total net amount recovered by the Receiver over the course of this case.


SO ORDERED.


                             Signed: January 2, 2020




                                            2
